338 S.W.3d 414 (2011)
Derek A. VAUGHAN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72553.
Missouri Court of Appeals, Western District.
April 12, 2011.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Robertr J. Bartholomew, Jefferson City, MO, for respondent.
Before: MARK D. PFEIFFER, P.J., and THOMAS H. NEWTON and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Derek Vaughan pled guilty to charges of murder in the second degree, armed criminal action, and unlawful use of a weapon. He brought a motion for post-conviction relief pursuant to Supreme Court Rule 24.035, alleging that his plea was involuntary because his defense counsel promised him that he would not receive the maximum sentence possible under the plea agreement. The circuit court denied Vaughan's motion without an evidentiary hearing. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).